Action for separation by plaintiff husband against defendant wife, in which the wife counterclaimed for a separation. Plaintiff appeals and defendant cross-appeals from an order granting defendant alimony and counsel fee. Order modified by inserting in the second ordering paragraph, immediately following the words “ to be paid by the plaintiff to the defendant on Thursday of each week until,” the following: “ the first day of the month after the date of the entry of the order hereon, and from and after said date alimony pendente lite at the rate of $750 per month, payable on the first day of each month thereafter until;” by reducing the award of $10,000, as counsel fees, to the sum of $5,000, to be paid within fifteen days from the entry of the order hereon; and by striking from the third ordering paragraph the provisions for the payment of counsel fees in two installments. As thus modified, the order is .affirmed, without costs. The modification with respect to the alimony in the exercise of discretion is not to take effect until the first day of the month after the entry of the order hereon because the progress of the litigation has been such that the wife has been led into living on a scale commensurate with the larger amount heretofore allowed, the continuance of which larger amount is not warranted by the record herein. (Vose v. Vose, 255 App. Div. 1012; affd., 280 N. Y. 779; Chesebrough v. Chesebrough, 256 App. Div. 947; Chesebrough v. Chesebrough [Action No. 2], ante, p. 733.) This separation action should be tried without further delay. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.